Citation Nr: 1045148	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-36 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel












INTRODUCTION

The appellant served on active duty from February 1946 to April 
1947 and from September 1950 to September 1956.  The appellant is 
the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.  The 
appellant submitted a Notice of Disagreement with this 
determination in March 2008 and timely perfected his appeal in 
November 2008.

In November 2008, on his Substantive Appeal, the appellant 
indicated that he wished to have a Board hearing.  In 
correspondence received in March 2010, the appellant stated that 
he wished to withdraw this request.  Accordingly, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2010).

This claim came before the Board in July 2010.  At that time, the 
Board determined that additional evidentiary development was 
required prior to the adjudication of the appellant's claim.  The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is the recipient of the Combat Infantryman 
Badge, thus combat in Korea and thereby acoustic trauma, is 
conceded.


2.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from bilateral hearing loss that 
is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in June 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in a VA examination in October 
2006 and a September 2010 VA examination addendum and the results 
from that examination and addendum have been included in the 
claims file for review.  The examination and addendum involved a 
review of the claims file, a thorough examination of the 
appellant, and opinions that were supported by sufficient 
rationale.  Therefore, the Board finds that the examination and 
addendum are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its July 2010 remand directives.  The Board notes 
that the Court has stated that "only substantial compliance with 
the terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
Appeals Management Center (AMC) obtained a VA examination 
addendum.  The AMC later issued a Supplemental Statement of the 
Case in October 2010.  Based on the foregoing, the Board finds 
that the AMC substantially complied with the mandates of its 
remand.  See Stegall, supra, (finding that a remand by the Board 
confers on the appellant the right to compliance with its remand 
orders).  Therefore, in light of the foregoing, the Board will 
proceed to review and decide the claim based on the evidence that 
is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Based on the foregoing, the Board finds that the 
appellant has had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of the 
adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from bilateral 
hearing loss that is the result of acoustic trauma in service.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

VA has specifically defined what is meant by a "disability" for 
the purposes of service connection.  See 38 C.F.R. § 3.385 
(2010).  ("[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

Analysis

Upon VA puretone threshold audiometry examination in October 
2006, the appellant's hearing was noted as follows, in decibels 
(dB):




HERTZ



500
1000
2000
3000
4000
RIGHT
70 dB
60 dB
55 dB
60 dB
70 dB
LEFT
65 dB
60 dB
60 dB
60 dB
75 dB

See VA Audiological Examination Report, October 31, 2006.  The 
appellant has clearly met the requirements set forth under 
38 C.F.R. § 3.385 for a VA compliant diagnosis of bilateral 
hearing loss.  Accordingly, element (1) under Hickson, current 
disability, has been met.  See Hickson, supra.

Review of the appellant's service treatment records is completely 
negative for any complaints of or treatment for bilateral hearing 
loss.  The Board notes, however, that the appellant is the 
recipient of the Korean Service Medal and the Combat Infantryman 
Badge.  See Department of Defense Form 214.  In the case of any 
Veteran who has engaged in combat with the enemy in active duty 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, condition 
or hardships of such service, even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(b) (2010).  

However, the Court has further held that 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service incurrence, 
it does not relate to questions of whether a veteran has a 
current disability or whether there was a nexus between the in-
service event and the current disability.

The mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that injury.  
In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a Veteran's 
claim.  See 38 C.F.R. § 3.303(b) (2010).  The chronicity 
provision of 38 C.F.R. § 3.303(b) applies when evidence, 
regardless of its date, establishes that a Veteran had a chronic 
condition in service and still has that condition.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to identify 
its existence.  In this case, based on the appellant's status as 
a combat Veteran, the Board concedes the appellant was exposed to 
acoustic trauma in service.  Thus, element (2) under Hickson has 
been met.  See Hickson, supra.

Turning to crucial Hickson element (3), nexus, the appellant 
submitted an uninterpreted private audiogram from B.H.I., dated 
in June 2006.  The audiogram appears to show fairly significant 
hearing loss, however there is no etiological opinion is stated 
in the report.  Accordingly, the Board finds that this audiogram 
report is not probative in this particular case.  

The only remaining evidence in support of the appellant's claim 
consists of his own lay statements claiming his current bilateral 
hearing loss is due to his acoustic trauma in service.  In 
essence, lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection."  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 
C.F.R. § 3.159(a)(2) (2010).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr, supra; Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

In this case, the appellant is certainly competent to report his 
symptoms of bilateral hearing loss.  Of note however, is the lack 
of continuity of symptomatology.  The appellant was discharged 
from service in 1956.  On his November 2008 Substantive Appeal, 
the appellant noted that the first time his hearing was tested 
was sometime in the 1960s.  The appellant reported that following 
this testing, he was surprised when he was told he had some 
hearing loss, since he did not experience any symptomatology at 
that time.  See Substantive Appeal, November 10, 2008.  The Board 
is aware that this record has not been associated with the 
appellant's claims file.  Since this alleged hearing test took 
place over 40 years ago, it is reasonable to assume that it is no 
longer available.  Further, if the appellant is in possession of 
this missing record, it was his responsibility to submit it to 
VA.  The Board notes that the duty to assist is not always a one-
way street.  If a Veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The claims file is completely negative for any treatment for or 
reference to hearing loss until the June 2006 private audiogram 
referenced above.  While the Board considers the appellant 
competent to report his current hearing loss, based on the 
aforementioned evidence, he is not considered to be credible in 
providing a nexus between his hearing loss and service.  Thus, 
the appellant's lay statements are not considered probative 
evidence.

The only other relevant evidence of record consists of the 
October 2006 VA audiological examination and the September 2010 
VA examination addendum.  At the time of the October 2006 VA 
examination, the appellant reported difficulty hearing since the 
1960s and difficulty understanding speech in all environments 
since approximately 1991.  The Board notes that the appellant had 
previously stated (on his November 2008 Substantive Appeal 
discussed above) that he was not aware that he had hearing loss 
in the 1960s and did not experience any symptomatology associated 
therewith.  The Board finds the statement made during the October 
2006 VA examination to be unsupported by the appellant's prior 
statement as well as his service treatment records.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot 
ignore a Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

The Board places far greater probative value on the pertinently 
negative contemporaneous service department records than it does 
on the more recent statements of the appellant, made in 
connection with his claim for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran].  Such records are more 
reliable, in the Board's view, than the appellant's unsupported 
assertion of events now over four decades past.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service.).

At the conclusion of the October 2006 VA audiology examination, 
while the appellant was diagnosed with bilateral hearing loss, 
the VA examiner opined that without detailed audiometric records 
from when the appellant was in service, he was unable to assess 
the relationship between the appellant's hearing loss and his 
military noise exposure without resorting to mere speculation.  
See VA Audiological Examination Report, October 31, 2006.  As 
noted above, the appellant is a veteran of combat, and thus his 
exposure to acoustic trauma in service must be presumed.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Based on the findings in the October 2006 VA audiology 
examination report, VA obtained an addendum in September 2010.  
At that time, the VA audiologist again found that he could not 
resolve this issue without resort to mere speculation.  The VA 
audiologist stated that the September 2005 Institute of Medicine 
report on noise exposure in the military, "Noise and Military 
Service Implications for Hearing Loss and Tinnitus," concluded 
that if documentation of the existence of hearing loss or 
tinnitus at discharge from the military is missing, it is nearly 
impossible to determine whether hearing loss or tinnitus later in 
life is the result of noise exposure during prior military 
service.  The VA audiologist opined that as no valid hearing 
tests were performed at the appellant's entry and separation from 
service, and the fact that he did not specifically report the 
onset of hearing loss in service, the appellant's current hearing 
loss pattern in both ears was inconsistent with noise-induced 
hearing loss and was suggestive of other etiology, to include 
aging and high blood pressure.  See VA Audiology Examination 
Report Addendum, September 21, 2010.

The Board is aware of the holding in Hensley v. Brown, 5 Vet. 
App. 155 (1993), where the Court found that, even though 
disabling hearing loss may not be demonstrated at separation, a 
Veteran may nevertheless establish service connection for a 
current hearing loss disability by submitting evidence that the 
current disability is related to service.  The present case is 
distinguishable from Hensley in that the evidence of record has 
failed to establish that the appellant's current bilateral 
hearing loss is due to service.  There is no medical evidence 
connecting these two instances and the appellant himself is not 
considered credible to report continuing symptomatology.

The Board finds the paucity of evidence of hearing loss between 
service discharge and the first evidence of the condition in 2006 
along with the negative VA examination report and addendum to 
outweigh the appellant's lay statements.  Thus, while the 
appellant has established that he currently suffers from 
bilateral hearing loss, the evidence of record does not support a 
finding that this condition is the result of his time in service.  
The appellant's claim fails on element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


